Citation Nr: 0020159
Decision Date: 06/13/00	Archive Date: 09/08/00

DOCKET NO. 96-18 949               DATE JUN 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for a psychiatric disorder.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 31, 1980, to April 14,
1980.

This case is before the Board of Veterans' Appeals (Board) on
appeal from January 1996 and June 1998 rating decisions of the
Department of Veterans Affairs (VA) Chicago, Illinois, Regional
Office (RO). In October 1997, the issue of entitlement to service
connection for a psychiatric disorder was remanded by the Board to
the RO for additional development. In March 1999, the case was
again remanded to have the veteran scheduled for a travel board
hearing. A hearing was held in Chicago, Illinois, on December 6,
1999, before George R. Senyk, who is a Member of the Board and was
designated by the Chairman to conduct that hearing, pursuant to 38
U.S.C.A. 7102(b) (West 1991). At the hearing, the veteran,,Vas
assisted by a VA Veteran,;' Service Representative. Prior to the
hearing, AMVETS, who had represented the veteran, withdrew as
representative.

At the December 1999 travel board hearing, the veteran was granted
a 90-day stay to submit additional evidence. That time period
elapsed. Accordingly, the Board will proceed with appellate review.

FINDINGS OF FACT

1. There is no competent evidence that the veteran's preexisting
asthma increased in seventy during service.

2. The veteran was separated from service due to psychiatric
unsuitability.

3. There is competent evidence of a current psychiatric disability.

4. Some psychiatric symptoms in service were similar to the
symptoms of the veteran's current psychiatric condition.

- 2 - 

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for asthma is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of entitlement to service connection for a psychiatric
disorder is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that a person who submits a claim
for veterans benefits has the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U.S.C.A. 5107(a).

In general, service connection may be established for a disability
if it is shown that the disability resulted from disease or injury
that was incurred in or aggravated by service. 38 U.S.C.A. 1110,
1131; 38 C.F.R. 3.303, 3.304. Service connection may also be
granted for any disease or injury diagnosed after discharge, when
all the evidence, including that pertinent to service, establishes
that the disease or injury was incurred in service. 38 C.F.R.
3.303.

A veteran is presumed to be in sound condition when examined and
accepted into the service except for defects or disorders noted
when examined and accepted for service or where clear and
unmistakable evidence establishes that the injury or disease
existed before service. 38 U.S.C.A. 1111; 38 C.F.R. 3.304(b). A
preexisting injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during service, unless,, there is a specific finding
that the increase in disability is due to the natural pi-ogress of
the disease. 38 U.S.C.A. 1153; 38 C.F.R. 3.306. Clear and
unmistakable evidence (obvious or manifest) is required to rebut
the presumption of aggravation where the preservice disability
underwent an increase in severity during service. Id.

3 -

If a psychosis is manifested to a degree of 10 percent within the
one--year period immediately following the veteran's separation
from active military service, it will be considered to have been
incurred during service, even in the absence of evidence of its
manifestation during service. See, 38 U.S.C.A. 1112, 1113; 38
C.F.R. 3.307(a), 3.309(a).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States Court
of Appeals for Veterans Claims (Court) set out the three
requirements that must be met for a claim of service connection to
be well grounded. First, there must be competent evidence of a
current disability (a medical diagnosis). Second, there must be
evidence of incurrence or aggravation of a disease or injury in
service (lay or medical evidence). Third, there must be competent
evidence of a nexus between the injury or disease in service and
the current disability (medical evidence). The third requirement
can be satisfied by a statutory presumption that certain diseases
that manifest within prescribed post-service periods are related to
service. See, Caluza, at 506.

Whenever a claimant has not met the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that a claim for service connection benefits is well-grounded, VA
has no duty to assist him or her in the development of facts
pertinent to such claim, to include obtaining medical opinions. 38
U.S.C.A. 5107. Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail and VA is in fact
precluded from further assisting the claimant in developing the
claim. Morton v. West, 12 Vet. App. 477 (1999). On the other hand,
when a veteran has presented a well grounded claim, VA has a duty
to assist the veteran in the development of his or her claim. 38
U.S.C.A. 5107(a).

Asthma

The veteran contends that his preexisting bronchial asthma was
aggravated by service and that, consequently, it should be service
connected.

At the time of the veteran's enlistment, his private allergist was
asked by the military to fill out a "report of medical
examination/treatment" on behalf of the

4 -

veteran, so that a decision could be made regarding whether the
veteran was physically and mentally qualified for induction. The
allergist indicated that the veteran's first work up was in 1966,
that he was treated with allergy shots from 1966 to 1976, and that
his last visit was in April 1976, when wheezing was noted. The
veteran indicated there had been no symptoms since he stopped
smoking. There were no hospitalizations. The diagnoses were
allergic bronchitis, by history, and bronchial asthma. The
allergist noted that, currently, there was no asthma treatment, and
that the condition was "under good control," with symptomatic
treatment. The veteran was taking decongestants twice daily.

In a report of medical history in March 1979, the veteran indicated
that he had had asthma. On examination at the time, bronchial
asthma was diagnosed. It was concluded that@ the veteran was not
qualified for enlistment due to this condition. He was advised of
the basis for disqualification and the need for follow up.

The veteran was eventually accepted for enlistment, based
apparently on a private medical statement by his family doctor, who
indicated that the veteran had a "slight asthma attack"' at age
six, and that, to his knowledge, and according to his medical
records, "he his never had a recurrence of asthma," and "[h]is
health at the present time is very good."

The few remaining service and service medical records that were
produced during the veteran's brief period of active duty in 1980
reveal no competent evidence of recurrence, or aggravation, of the
pre-service bronchial asthma at arty time. Likewise, none-, of the
medical records that were produced after service reveal any
evidence of bronchial asthma.

At the December 1999 travel board hearing, the veteran testified
that when he went to see a doctor during service, he said that he
felt that he was having an asthma attack, "but the doctor up there
said you don't have asthma." He was advised at the hearing that he
needed to show that the pre-service condition had aggravated during
service, and he indicated, in that regard, that "[b]efore I went
into the service, I had an asthma attack like once in two years and
now I have to have a puffer and that

5 - 

stuff all the time." He also said that he started seeing a doctor
for asthma-related conditions in May or June 1980, but, when asked
about the doctor's name, he said that "[g]osh, I don't remember. As
part of my depression, I have a real bad memory." When reminded
that he needed to have medical evidence of treatment during service
or immediately after service for his asthma, and told again that
there was no such evidence in the file, the veteran indicated that
that type of evidence "should be in there. I don't know why it's
not." The veteran was given a 90-day period to submit the necessary
evidence. That period of time has lapsed. No such evidence has been
received.

It was noted prior to the veteran's entry on active duty that he
had asthma. Since asthma is a chronic disability, the matter for
resolution is whether the preexisting asthma was aggravated by
service. A well grounded claim of service connection based on
aggravation requires competent evidence that the disability in
question increased in severity during service. The only evidence
supporting the veteran's contention of inservice aggravation
consists of his own statements to that effect. He is not a medical
expert. Thus, he is not competent to render medical opinions. Where
the determinative issue involves medical causation or etiology, or
a medical diagnosis, competent medical evidence to the effect that
the claim is "plausible" or "possible" is required. Epps v. Gober,
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 524 U.S. 940
(1998). There is no medical evidence that asthma was treated in
service or that symptoms of asthma increased in severity during
service; there is no medical opinion to that effect. In the absence
of such evidence, the Board concludes that the claim of entitlement
to service connection for asthma is not well grounded, and must be
denied.

A Psychiatric Disorder

The veteran contends that he has a psychiatric disorder that was
incurred during service, as a result of being mistreated during his
two weeks of active duty, and that such disorder should be service
connected.

6 -

On enlistment examination in March 1979, psychiatric evaluation was
negative. In a report of medical history prepared at the time, the
veteran denied ever having had frequent trouble sleeping,
depression or excessive worry, or nervous trouble of any sort.

Service records reveal that, on April 14, 1980, the veteran was
"not recommended for re-enlistment due to burden to command due to
substandard performance or inability to adapt to military service."
He waived his night to respond in writing regarding this adverse
recommendation. The records also reveal the following medical
information/findings:

This 20 year old male ... with 2 weeks [of] active [sic] duty was
referred to the recruit evaluation unit ... for nervousness, and
shaking. The patient complained of inability to adapt to RTC. Past
history reveals poor occupational, social, and vocational history.
Related chaotic family life, and increase in anxiety. He was 
treated with valium at 1017 on 7 April 80. Related numerous somatic
complaints, and decline in performance at RTC. Psychodiagnostic
testing was indicative of emotional turmoil. Mental status exam was
within normal limits. He denied suicidal ideation at present. There
was no evidence of psychosis, neurosis, or organic brain syndrome.

IN SUMMARY, THIS RECRUIT'S DEMONSTRATED EMOTIONAL INCONSISTENCY AND
INTOLERANCE OF STRESS MARK HIM AS UNLIKELY TO REMAIN CONSISTENT
ENOUGH TO BECOME AN EFFECTIVE TRAINEE.

An April 14, 1980, memorandum notes that the reason for the
veteran's separation was "burden to the command due to substandard
performance."

- 7 -

On VA examination in July 1995, the veteran described his
postservice work history. He indicated that in the Navy he had
problems with his drill instructor in boot camp, and developed
severe diarrhea. He was sent to sick bay and was given medications.
He then went back into training, but the second day was reportedly
worse, so he was told to tell the drill instructor that he was not
to be on heavy duty. He stated that the drill instructor put him on
"double duty" and, during a swimming drill, he started to
hyperventilate. He was sent to a hospital to have his nerves
evaluated, resulting in a recommendation that he be discharged from
the military with an honorable discharge. In the course of
counseling for marital difficulties in 1993, manic depressive
disorder was diagnosed. Mental status evaluation revealed no
significant abnormalities. Adjustment reaction with mixed features
was diagnosed.

A December 1995 VA outpatient record reveals a provisional
diagnosis of depression.

On January 1996 VA neuropsychological evaluation, complaints of
problems with concentration and memory were noted. The veteran said
that he had a history of depression, including at the time of his
divorce in 1993, when "man-ic depressive" was diagnosed. He
reported that in July 1995 he started experiencing more depression,
along with problems sleeping and irritability. He denied any
thoughts or past attempts of suicide, but indicated that in
November 1995 he began hearing voices from an air conditioner and
a fall. He had recently experienced some auditory hallucinations in
the form of voices from a TV that was note turned on. He started
noticing changes in memory performance and shakiness of the hands
in September 1995. He reported a "strong history of mental health
problems in his father's family" including his father, one uncle,
one aunt, and one cousin, all of whom had bipolar disorder, as well
as two other uncles who were also treated for undetermined mental
health problems. The examiner noted that the veteran was mildly
dysphoric and anxious, and had a restricted affect. Psychological
testing suggested an individual who was experiencing a considerable
level of psychological distress, with a high level of anxiety and
depression that was most likely interfering with his attention and
concentration, and undermining his own self-confidence. The 

diagnostic impressions were major depressive episode with psychotic
features and rule out dependent and histrionic personality
disorder.

The veteran also submitted seven statements from relatives and
acquaintances, all indicating, in essence, that they had noticed a
negative change in the veteran's mental status, Particularly in his
occupational (industrial) capabilities, since his separation from
active military service in April 1980.

At the December 1999 travel board hearing, the veteran testified
that a psychiatric disorder was diagnosed in 1995, and that a
medical opinion regarding a nexus between the current psychiatric
disorder and service "should be in my file." He was advised that no
such opinion was of record and was given a 90-day time period to
submit such additional evidence. No such evidence was received.

As noted, a well grounded claim of service connection requires a
medical diagnosis of current disability. That requirement is met,
as there is a diagnosis; of major depressive episode with psychotic
features as well as a prior diagnosis of an adjustment reaction,
with mixed features. There must also be evidence of incurrence or
aggravation of disease or injury in service. We have that here, as
the veteran was separated from service for apparent psychiatric
reasons, an inability to adapt to the service environment. Finally,
there must be medical evidence of a nexus between the current
disability and the disease or injury in service. We have that also,
to a sufficient degree to establish well-groundedness. Symptoms the
veteran displaced in service, including anxiety and an inability to
adapt appear similar to symptoms associated with his current
psychiatric disability. In light of the foregoing, the Board
concludes that all the elements required for a well- grounded claim
of entitlement to service connection for a psychiatric disorder are
shown, and that the claim is, indeed, well grounded.

ORDER

Service connection for asthma is denied.

9 - 

The claim of entitlement to service connection for a psychiatric
disorder is well grounded; to that extent only, the appeal is
granted.

REMAND

Because the claim of entitlement to service connection for a
psychiatric disorder is well grounded, VA has a duty to further
assist the appellant in developing facts pertinent to that claim.
38 U.S.C.A. 5107(a); 38 C.F.R. 3.159; Murphy v. Derwinski, 1 Vet.
App. 78 (1990).

Here, VA has yet to determine definitively: (1) The nature of the
veteran's current psychiatric disability; (2) What psychiatric
disability, if any, the veteran had during service. and (3) Whether
there is a nexus between the current psychiatric disability and
service. Accordingly, this case is remanded to the RO for the
following:

1. The RO should schedule the veteran for a VA psychiatric
examination to determine the nature and probable etiology of any
psychiatric disability he may have. The examiner should review the
veteran's claims file, examine the veteran, and render opinions on
the following (providing the rationale for any opinions given):

A. What is the diagnosis of the veteran's current psychiatric
disability? When was it first manifested?

B. Did an acquired psychiatric disorder become manifest during the
veteran's active service?

C. Are the veteran's current psychiatric disorder and any
psychiatric disorder he had in service (or

- 10- 

any symptoms of a psychiatric disability in service) related? If
so, in what way are they related?

2. The RO should ensure that the development requested above is
completed, then review the claim based on the entire record. If the
claim remains denied, the veteran and his representative should be
furnished an appropriate supplemental statement of the case and
given the opportunity to respond. The case should then be returned
to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner, See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the regional offices to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.0:3. No action is required by the veteran until he
receives further notice; however, he may present additional
evidence or argument while the case is in remand status at the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

GEORGE R. SENYK 
Member, Board of Veterans' Appeals 



